       Case
Earnings    21-52816-pwb
         Statement                     Doc 13   Filed 05/25/21 Entered 05/25/21 11:26:52DAVID
                                                                                          Desc Main
                                                                                               LARMOUR
                                                Document     Page 1 of 7
  Pay Date:        05/14/2021          Company: 0K359 - VDART INC                                             Emp #: A1GU
  Period Start:    04/16/2021          11180 STATE BRIDGE RD SUITE 302                                  Dept: 00100 - Home
  Period End:      04/30/2021          ALPHARETTA GA 30022 (678) 685-8650                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                       47.79     88.00        4205.52      26762.40

                             Gross                        88.00        4205.52      26762.40
W/H Taxes
 Federal W/H(H)                                                         450.42       3005.27
 Medicare                                                                56.71        379.51
 Social Security                                                        242.48       1622.75
 Georgia State W/H(H/0)                                                 204.07       1359.29

Deductions
  Dental and Vision Deduction                                            27.39         54.78
  Health Pre Tax                                                        267.12        534.24

                             Net Pay                                   2957.33      19806.56 Voucher No. 26255DD
Net Pay Distribution
  Direct Deposit Net Check                                             2957.33      19806.56 A/C:4748




                                                                                      Voucher No. 26255DD
  VDART INC
  11180 STATE BRIDGE RD                                    DATE: 05/14/2021
  ALPHARETTA, GA 30022

  Dept: 00100

  Net Pay:                                                                                                2957.33
  Two Thousand Nine Hundred Fifty Seven And 33/100 Dollars



  DAVID LARMOUR
  2690 SUWANEE LAKES TRAIL                                                 For Record Purposes Only
  SUWANEE, GA 30024                                                     **NON-NEGOTIABLE**
       Case
Earnings    21-52816-pwb
         Statement                     Doc 13   Filed 05/25/21 Entered 05/25/21 11:26:52DAVID
                                                                                          Desc Main
                                                                                               LARMOUR
                                                Document     Page 2 of 7
  Pay Date:        04/30/2021          Company: 0K359 - VDART INC                                             Emp #: A1GU
  Period Start:    04/01/2021          11180 STATE BRIDGE RD SUITE 302                                  Dept: 00100 - Home
  Period End:      04/15/2021          ALPHARETTA GA 30022 (678) 685-8650                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                       47.79     88.00        4205.52      22556.88

                             Gross                        88.00        4205.52      22556.88
W/H Taxes
 Federal W/H(H)                                                         450.42       2554.85
 Medicare                                                                56.71        322.80
 Social Security                                                        242.49       1380.27
 Georgia State W/H(H/0)                                                 204.07       1155.22

Deductions
  Dental and Vision Deduction                                            27.39         27.39
  Health Pre Tax                                                        267.12        267.12

                             Net Pay                                   2957.32      16849.23 Voucher No. 24779DD
Net Pay Distribution
  Direct Deposit Net Check                                             2957.32      16849.23 A/C:4748




                                                                                      Voucher No. 24779DD
  VDART INC
  11180 STATE BRIDGE RD                                    DATE: 04/30/2021
  ALPHARETTA, GA 30022

  Dept: 00100

  Net Pay:                                                                                                2957.32
  Two Thousand Nine Hundred Fifty Seven And 32/100 Dollars



  DAVID LARMOUR
  2690 SUWANEE LAKES TRAIL                                                 For Record Purposes Only
  SUWANEE, GA 30024                                                     **NON-NEGOTIABLE**
       Case
Earnings    21-52816-pwb
         Statement                     Doc 13   Filed 05/25/21 Entered 05/25/21 11:26:52DAVID
                                                                                          Desc Main
                                                                                               LARMOUR
                                                Document     Page 3 of 7
  Pay Date:        04/15/2021          Company: 0K359 - VDART INC                                             Emp #: A1GU
  Period Start:    03/16/2021          11180 STATE BRIDGE RD SUITE 302                                  Dept: 00100 - Home
  Period End:      03/31/2021          ALPHARETTA GA 30022 (678) 685-8650                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                       47.79     96.00        4587.84      18351.36

                             Gross                        96.00        4587.84      18351.36
W/H Taxes
 Federal W/H(H)                                                         603.46       2104.43
 Medicare                                                                66.52        266.09
 Social Security                                                        284.44       1137.78
 Georgia State W/H(H/0)                                                 242.99        951.15

Deductions

                             Net Pay                                   3390.43      13891.91 Voucher No. 24694DD
Net Pay Distribution
  Direct Deposit Net Check                                             3390.43      13891.91 A/C:4748




                                                                                      Voucher No. 24694DD
  VDART INC
  11180 STATE BRIDGE RD                                    DATE: 04/15/2021
  ALPHARETTA, GA 30022

  Dept: 00100

  Net Pay:                                                                                                3390.43
  Three Thousand Three Hundred Ninety And 43/100 Dollars



  DAVID LARMOUR
  2690 SUWANEE LAKES TRAIL                                                 For Record Purposes Only
  SUWANEE, GA 30024                                                     **NON-NEGOTIABLE**
       Case
Earnings    21-52816-pwb
         Statement                     Doc 13   Filed 05/25/21 Entered 05/25/21 11:26:52DAVID
                                                                                          Desc Main
                                                                                               LARMOUR
                                                Document     Page 4 of 7
  Pay Date:        03/31/2021          Company: 0K359 - VDART INC                                             Emp #: A1GU
  Period Start:    03/01/2021          11180 STATE BRIDGE RD SUITE 302                                  Dept: 00100 - Home
  Period End:      03/15/2021          ALPHARETTA GA 30022 (678) 685-8650                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                       47.79     88.00        4205.52      13763.52

                             Gross                        88.00        4205.52      13763.52
W/H Taxes
 Federal W/H(H)                                                         515.21       1500.97
 Medicare                                                                60.98        199.57
 Social Security                                                        260.74        853.34
 Georgia State W/H(H/0)                                                 221.01        708.16

Deductions

                             Net Pay                                   3147.58      10501.48 Voucher No. 23465DD
Net Pay Distribution
  Direct Deposit Net Check                                             3147.58      10501.48 A/C:4748




                                                                                      Voucher No. 23465DD
  VDART INC
  11180 STATE BRIDGE RD                                    DATE: 03/31/2021
  ALPHARETTA, GA 30022

  Dept: 00100

  Net Pay:                                                                                                3147.58
  Three Thousand One Hundred Forty Seven And 58/100 Dollars



  DAVID LARMOUR
  2690 SUWANEE LAKES TRAIL                                                 For Record Purposes Only
  SUWANEE, GA 30024                                                     **NON-NEGOTIABLE**
       Case
Earnings    21-52816-pwb
         Statement                     Doc 13   Filed 05/25/21 Entered 05/25/21 11:26:52DAVID
                                                                                          Desc Main
                                                                                               LARMOUR
                                                Document     Page 5 of 7
  Pay Date:        03/15/2021          Company: 0K359 - VDART INC                                             Emp #: A1GU
  Period Start:    02/16/2021          11180 STATE BRIDGE RD SUITE 302                                  Dept: 00100 - Home
  Period End:      02/28/2021          ALPHARETTA GA 30022 (678) 685-8650                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                       47.79     72.00        3440.88       9558.00

                             Gross                        72.00        3440.88       9558.00
W/H Taxes
 Federal W/H(H)                                                         346.99        985.76
 Medicare                                                                49.89        138.59
 Social Security                                                        213.34        592.60
 Georgia State W/H(H/0)                                                 177.04        487.15

Deductions

                             Net Pay                                   2653.62       7353.90 Voucher No. 23178DD
Net Pay Distribution
  Direct Deposit Net Check                                             2653.62       7353.90 A/C:4748




                                                                                      Voucher No. 23178DD
  VDART INC
  11180 STATE BRIDGE RD                                    DATE: 03/15/2021
  ALPHARETTA, GA 30022

  Dept: 00100

  Net Pay:                                                                                                2653.62
  Two Thousand Six Hundred Fifty Three And 62/100 Dollars



  DAVID LARMOUR
  2690 SUWANEE LAKES TRAIL                                                 For Record Purposes Only
  SUWANEE, GA 30024                                                     **NON-NEGOTIABLE**
       Case
Earnings    21-52816-pwb
         Statement                     Doc 13   Filed 05/25/21 Entered 05/25/21 11:26:52DAVID
                                                                                          Desc Main
                                                                                               LARMOUR
                                                Document     Page 6 of 7
  Pay Date:        02/26/2021          Company: 0K359 - VDART INC                                             Emp #: A1GU
  Period Start:    02/01/2021          11180 STATE BRIDGE RD SUITE 302                                  Dept: 00100 - Home
  Period End:      02/15/2021          ALPHARETTA GA 30022 (678) 685-8650                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                       47.79     88.00        4205.52       6117.12

                             Gross                        88.00        4205.52       6117.12
W/H Taxes
 Federal W/H(H)                                                         515.21        638.77
 Medicare                                                                60.98         88.70
 Social Security                                                        260.74        379.26
 Georgia State W/H(H/0)                                                 221.01        310.11

Deductions

                             Net Pay                                   3147.58       4700.28 Voucher No. 23012DD
Net Pay Distribution
  Direct Deposit Net Check                                             3147.58       4700.28 A/C:4748




                                                                                      Voucher No. 23012DD
  VDART INC
  11180 STATE BRIDGE RD                                    DATE: 02/26/2021
  ALPHARETTA, GA 30022

  Dept: 00100

  Net Pay:                                                                                                3147.58
  Three Thousand One Hundred Forty Seven And 58/100 Dollars



  DAVID LARMOUR
  2690 SUWANEE LAKES TRAIL                                                 For Record Purposes Only
  SUWANEE, GA 30024                                                     **NON-NEGOTIABLE**
       Case
Earnings    21-52816-pwb
         Statement                     Doc 13   Filed 05/25/21 Entered 05/25/21 11:26:52DAVID
                                                                                          Desc Main
                                                                                               LARMOUR
                                                Document     Page 7 of 7
  Pay Date:        02/12/2021          Company: 0K359 - VDART INC                                             Emp #: A1GU
  Period Start:    01/16/2021          11180 STATE BRIDGE RD SUITE 302                                  Dept: 00100 - Home
  Period End:      01/31/2021          ALPHARETTA GA 30022 (678) 685-8650                                 Pay Basis: Hourly

                                                Rate Hours/Units Current Period Year To Date
Earnings
  Regular                                       47.79     40.00        1911.60       1911.60

                             Gross                        40.00        1911.60       1911.60
W/H Taxes
 Federal W/H(H)                                                         123.56        123.56
 Medicare                                                                27.72         27.72
 Social Security                                                        118.52        118.52
 Georgia State W/H(H/0)                                                  89.10         89.10

Deductions

                             Net Pay                                   1552.70       1552.70 Voucher No. 22806DD
Net Pay Distribution
  Direct Deposit Net Check                                             1552.70       1552.70 A/C:4748




                                                                                      Voucher No. 22806DD
  VDART INC
  11180 STATE BRIDGE RD                                    DATE: 02/12/2021
  ALPHARETTA, GA 30022

  Dept: 00100

  Net Pay:                                                                                                1552.70
  One Thousand Five Hundred Fifty Two And 70/100 Dollars



  DAVID LARMOUR
  2690 SUWANEE LAKES TRAIL                                                 For Record Purposes Only
  SUWANEE, GA 30024                                                     **NON-NEGOTIABLE**
